Detailed Office Action
The communication dated 3/1/2021 has been entered and fully considered.
Claims 12-20 have been canceled.  Claims 1-11 and 21-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on3/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
IDS
The JP reference was not considered as the wrong translation was appended to the reference.
Claim Interpretation
Applicant claims intensity by the formula given on pg. 8.  

    PNG
    media_image1.png
    58
    619
    media_image1.png
    Greyscale

This is the formula for specific edge load, SEL, as known in the art [see e.g. BILODEAU 0005]

Applicant gives intensity in Newtons.  A newton is equivalent to J/m.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long wood fibers" in claims 1 and 21 is a relative term which renders the claims indefinite.  The term "long wood fibers" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination the examiner interprets hardwood fibers as short fibers and softwood fibers as long wood fibers.
Claims 2-11 depend from claim 1 and claims 22-30 depend from claim 21 and are similarly rejected.
Claims 10 and 11 claim softwood fibers but the applicant never required the wood pulp slurry to comprise softwood fibers (except as per “long fibers”).  For the purpose of examination the examiner interprets the claim as requiring softwood fibers to be present.  
Claim 21 recites the limitation "the softwood fibers" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 21-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0073893 BILODEAU et al., hereinafter BILODEAU, as evidenced by The World of Market Pulp by Nanko et al., and  as evidenced by Resolute’s SFK-90 Pulp by SFI.
	As for claim 1, BILODEAU discloses a disc refiner system [0040].  BILODEAU discloses the disc refiner system has two discs with first and second refiner bars [Figure 2].  Each set of bars is spaced with a groove therein between [Figure 2].  
	BILODEAU discloses that at least one plat rotates against the stator [0040].  BILODEAU supplies a wood pulp slurry [Figure 4 NBSK] into the refiner.  BILODEAU discloses the refiner is run at a SEL level of 1.5 to 8 Joules/m (i.e. newton) which overlaps the instant claimed range 
	BILODAEU disclose that the groove width should be 1-6 mm which overlaps/abuts the instant claimed range [0041].
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

	
	As for claim 2, BILODEAU discloses one plat that is rotatable against a stationary plate, the stator [0040].
	As for claim 3, BILODEAU discloses that the refiners have a diameter of 18-42 inches with a common diameter of 24 inches [0041].  
At 24 inches (2 feet) the circumference is 6.28 ft.
900 rpm the circumferential speed is 5,652 ft/min 
1800 rpm the circumferential speed is 11,304 ft/minute.
900 and 1800 rpm are common motor speeds used in the U.S. based off of the 60 Hz electricity standard.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the rpm of the refiners of BILODEAU.
	RPM (and therefore circumferential speed) is a result effective variable that effects SEL (intensity) at a constant CEL [see e.g. equation for SEL 0005].  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize rpm through routine experimentation to obtain the desired SEL given the equation of BILODEAU.


	As for claim 5-7, BILODEAU does not disclose the length weighted fiber length and freeness after refining , however,  these claim limitation are the result of the treatment of independent claim 1 and should not be given patentable weight [see e.g. MPEP 2111.04 (I)]..  
"‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))
Alternatively, arguendo, the limitation should be given strong patentable weight, BILODEAU discloses substantially the same starting pulp bleached softwood kraft [Figure 4 NBSK] at an overlapping intensity (SEL) and with refiner plates with an overlapping groove width.  BILODEAU also discloses an overlapping bar width and an overlapping bar length (see claims 8 and 9 below).
	Therefore the Examiner takes the position that the produced product is substantially the same and will have substantially the same properties including the claimed freeness to length formulas.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In addition to the above as for claim 7, 
As for claim 8, BILODEAU discloses a bar width of 1 to 6 mm which encompasses the claimed range [0041].

As for claim 10, BILODAEU discloses NBSK pulp [Figure 4].  The product is Resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps].  BILODAEU discloses that the final length is 1.00 mm or less which overlaps abuts the instant claimed range [0042].  However, this is after 2 stages.  The actual length will be somewhat higher as the first stage has high SEL (therefore cutting) while the second stage has low SEL (low cutting).
As for claim 11, BILODAEU discloses NBSK pulp [Figure 4].  The product is resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps]. 	
BILODAEU disclose that the groove width should be 1-6 mm which overlaps/abuts the instant claimed range [0041].
2* the fiber length is 4.60 and 6* the fiber length is 13.8.  Therefore the range of grove width overlaps with the ratio of 2 to 6 times the fiber length.
As for claim 21, BILODEAU discloses a disc refiner system [0040].  BILODEAU discloses the disc refiner system has two discs with first and second refiner bars [Figure 2].  Each set of bars is spaced with a groove therein between [Figure 2].  
	BILODEAU discloses that at least one plat rotates against the stator [0040].  BILODEAU supplies a wood pulp slurry [Figure 4 NBSK] into the refiner.  BILODEAU discloses the refiner is run at a SEL level of 1.5 to 8 Joules/m (i.e. newton) which overlaps the instant claimed range 
BILODAEU discloses NBSK pulp [Figure 4].  The product is resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps]. 	
BILODAEU disclose that the groove width should be 1-6 mm which overlaps/abuts the instant claimed range [0041].
2* the fiber length is 4.60.  BILODAEU disclose that the groove width should be 1-6 mm which overlaps the instant claimed range [0041].
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
	
	As for claim 22, BILODEAU discloses one plat that is rotatable against a stationary plate, the stator [0040].
	As for claim 23, BILODEAU discloses that the refiners have a diameter of 18-42 inches with a common diameter of 24 inches [0041].  
At 24 inches (2 feet) the circumference is 6.28 ft.
900 rpm the circumferential speed is 5,652 ft/min 
1800 rpm the circumferential speed is 11,304 ft/minute.
	900 and 1800 rpm are common motor speeds used in the U.S. based off of the 60 Hz electricity standard.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the rpm of the refiners of BILODEAU.

	As for claim 24, BILODEAU discloses the refiner is run at a SEL level of 1.5 to 8 Joules/m (i.e. newton) which overlaps the instant claimed range [0061].
	As for claim 25-27, BILODEAU does not disclose the length weighted fiber length and freeness after refining , however,  these claim limitation are the result of the treatment of independent claim 1 and should not be given patentable weight [see e.g. MPEP 2111.04 (I)]..  
"‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))
Alternatively, arguendo, the limitation should be given strong patentable weight, BILODEAU discloses substantially the same starting pulp bleached softwood kraft [Figure 4 NBSK] at an overlapping intensity (SEL) and with refiner plates with an overlapping groove width.  BILODEAU also discloses an overlapping bar width and an overlapping bar length (see claims 8 and 9 below).
	Therefore the Examiner takes the position that the produced product is substantially the same and will have substantially the same properties including the claimed freeness to length formulas.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
In addition to the above as for claim 27, pulp made in substantially the same way will have substantially the same freeness.  Further, the freeness must be less than 670 CSF as when the produced pulp is added to other pulp the freeness decreases below 300 [see e.g. Figure 6B].
As for claim 28, BILODAEU discloses NBSK pulp [Figure 4].  The product is resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps].  BILODAEU discloses that the final length is 1.00 mm or less which overlaps abuts the instant claimed range [0042].  However, this is after 2 stages.  The actual length will be somewhat higher as the first stage has high SEL (therefore cutting) while the second stage has low SEL (low cutting).
As for claim 29, BILODAEU discloses NBSK pulp [Figure 4].  The product is resolute SFK-90 [Figure 4] for Quebec [as evidenced by SFI].  This NBSK pulp has a length weighted length of 2.30 mm which falls within the claimed range [as evidenced by World of market pulps]. 	
BILODAEU disclose that the groove width should be 1-6 mm which overlaps/abuts the instant claimed range [0041].
2* the fiber length is 4.60 and 6* the fiber length is 13.8.  Therefore the range of grove width overlaps with the ratio of 2 to 6 times the fiber length.
As for claim 30, BILODAEU discloses northern bleached softwood kraft fibers [Figure 4].
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over BILODAEU in view of A Lecture on Low Consistency Refining of Market Pulp by OLSON, hereinafter OLSON.
As for claims 3 and 23 the Examiner argued above that optimize RPM would be prima facie obvious as it was a result effective variable.  In the alternative OLSON, discloses that No-load power is related to both RPM and diameter [pg. 13].  At the time of the invention it would be obvious to optimize either RPM or diameter to decrease the no-load power (while achieving desired net power/throuput).  A lower diameter or rpm means a lower velocity.  A smaller diameter is shown to have a significant energy savings [pg. 14].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748